Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informality:
	Specification section [0011], line 4: “while they in the air” should read –while they are in the air—.
	  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


Claims 1-10, 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable in view of embodiments of VanBurch (US Pub. 7,975,425 B1).
Regarding claim 1, VanBurch discloses a method for capturing fish from a body of water having a surface, comprising: 
Causing multiple ones of the fish to jump above the surface of the body of water (Fig. 1, stimulus device 28 causes the carp to jump out of the water) in proximity to a base (Col 2, lines 3-6, “Fig. 1 shows a harvest station 12 preferably comprising a floating dock or logs and decks of a pontoon boat in order to float the equipment as well as be transportable to strategic locations”);
Employing a capture mechanism including one or more receptacles supported by the base and oriented to capture (electrified weirs 14 serve to funnel fish to the harvest station 12) above the surface of the body of water, multiple ones of the fish that jump.
	Under a different embodiment of VanBurch, it discloses transferring multiple ones of fish captured in the one or more receptacles to a storage area (Fig. 8, base 212 could be used to capture and contain multiple fish).
	It would have been obvious to combine the embodiment of VanBurch that discloses causing multiple fish to jump above the surface of a body of water and employing a capture mechanism with the other embodiment of VanBurch that discloses transferring multiple fish to a receptacle. Doing so would enable one to retain the fish that are stimulated to jump above the body of water.
claims 2 and 3, VanBurch discloses wherein the fish is a selected non-native fish, and wherein the body of water contains a different type of fish that is different from the selected type of fish (Col 2, lines 16-18, “to control measures for Asian carp considered an invasive or nuisance species in selected bodies of waters”).
	Regarding claim 4, VanBurch discloses the selected type of fish is Asian silver carp (Col 1, lines 16-17, discloses “control measures for Asian carp”)
	Regarding claim 5, VanBurch discloses use in a body of water that is navigable
(Col 2, lines 5-6, discloses use of a “pontoon boat in order to float the equipment as well as be transportable to strategic locations”). 
	Regarding claim 6, VanBurch discloses causing the fish to jump by generating a sound below the surface of the body of water (Col. 2, lines 27-29 “The harvest station 12 further comprises an ultrasonic transducer 22 or any other suitable sensor which is operated by and feeds its return echo to an ultrasound fish location unit”).
	Regarding claim 7, VanBurch discloses a base comprising a floatable support (Col 2, lines 3-4 “Fig. 1 shows a harvest station 12 preferably comprising a floating dock”).
	Regarding claims 8 and 9, VanBurch discloses a base comprising a motorized boat that can move transversely across the surface of the water (Col. 4, lines 22-24. “Fig. 9 shows the harvest station 110 of Figs. 2 through 4 but not stationary as before but now mobile as being towed behind a motorized watercraft”).
	It would have been obvious to combine the embodiment of VanBurch that discloses the harvest station with the embodiment of VanBurch that discloses use with a 
	Regarding claim 10, VanBurch discloses the claimed invention except for it having a number of receptacles greater than or equal to 4. It would have been obvious to one having ordinary skill in the art at the time the invention was made to increase the number of receptacles to four to store more fish, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).	
Regarding claim 13, VanBurch discloses a capture mechanism able to capture multiple fish in the air simultaneously (Fig. 2, figure depicts multiple fish being captured).
	Regarding claim 14, VanBurch discloses the claimed invention except for a receptacles that has an opening with a major axis that is greater than or equal to six feet.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate of a major axis that is greater than or equal to six feet, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
	Regarding claim 18, VanBurch discloses the claimed invention except for it comprising a receptacle that is elastic. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make a receptacle that is elastic, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
claim 19, VanBurch discloses causing the fish to jump by stimulating the fish at a depth greater than or equal to three meters with respect to the surface of the water (The method of stimulation is ultrasonic sound waves which can be assumed to be able to travel greater than 3 meters because water is a good conductor of sound).

Claims 11, 12, 15, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over VanBurch in view of Bentzley (US Pub. 5,042,187).
Regarding claim 11, VanBurch discloses the method of capturing fish from a body of water, but does not disclose multiple receptacles of a capture mechanism in a loop. However, this limitation is taught by Bentzley. Bentzley teaches multiple receptacles (Fig. 1, assembly member 74) of a capture mechanism operatively connected to a conveying mechanism (Fig. 2, conveyor belt drums) that transports three or more receptacles in a loop (Fig. 2, greater than three receptacles are depicted in a loop).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of capturing fish of VanBurch with the conveying mechanism of Bentzley because that would enable the fish to be transported and stored.
Regarding claim 12, VanBurch discloses the method of capturing fish from a body of water, but does not disclose a conveying path. However, this limitation is taught by Bentzley. Bentzley teaches receptacles are conveyed along a conveying path (Fig. 2, filter means 16) that has a first segment in a first direction of travel that is closer to the surface of the water, wherein the conveying path has a second segment in a second 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of capturing fish of VanBurch with the conveying mechanism of Bentzley because that would enable the fish to be transported and stored.
Regarding claim 15, VanBurch discloses the method of capturing fish from a body of water, but does not disclose a conveying mechanism. However, this limitation is taught by Bentzley. Bentzley teaches a conveying mechanism transports one or more receptacles in a loop (Fig. 1, filter means 16 comprises a plurality of assembly member 74), wherein the loop comprises moving the one or more receptacles close to the surface of the water before catching fish toward an end portion of the barrier (Fig. 2, the receptacles are moved at an angle towards the surface of the water) and then moving the one or more receptacles containing fish away from the end portion of the barrier to empty the one or more receptacles (Fig. 2, receptacles empty contents into hopper 106) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of capturing fish of VanBurch with the conveying mechanism of Bentzley because that would enable the fish to be transported and stored.
Regarding claim 16, VanBurch discloses the method of capturing fish from a body of water, but does not disclose a capture mechanism. However, this limitation is taught by Bentzley. Bentzley teaches a conveying mechanism wherein a general plane of the opening of the receptacle of the capture mechanism (Fig. 2, assembly member 74) has a changing orientation angle with respect to the surface of the water during movement along the loop (Fig. 2, the angle with respect to the water changes depending on the trajectory of the receptacle).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of capturing fish of VanBurch with the conveying mechanism of Bentzley because changing the angle of the receptacle along its path enables it to both catch fish and empty them into a container.
Regarding claim 17, VanBurch discloses the method of capturing fish from a body of water, but does not disclose use of multiple receptacles. However, this limitation is taught by Bentzley. Bentzley teaches a conveying mechanism wherein the capture 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of capturing fish of VanBurch with the conveying mechanism of Bentzley because that would enable the fish to be transported and stored.
VanBurch in view of Bentzley does not disclose multiple receptacles are conveyed at a speed greater than or equal to 1 meter per second. It would have been obvious to one having ordinary skill in the art at the time the invention was made to designate the speed of the conveyer belt system to at least 1 mps or any value as desired speeds are based on design criteria, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 20, VanBurch discloses: a stimulation device for causing multiple ones of the fish to jump above the surface of the body of water (Fig. 1, stimulus device 28 causes the carp to jump out of the water); 
Bentzley teaches of a capture mechanism including multiple receptacles (Fig. 1, plurality of assembly member 74 is shown) pivotally attached to a conveying mechanism (Fig. 2, filter means 16) that is operable to convey the receptacles along a looped conveying path; 
Wherein each of the multiple receptacles has an opening large enough to capture multiple ones of the fish (Col. 5, line 3-4, “colony of shrimp” implies multiple of shrimp are capable of being captured); 

and a storage area adapted for receiving fish emptied from the receptacles along the conveying path when the receptacles are oriented at a second orientation that is different from the first orientation (Fig. 2, receptacles empty contents into hopper 106).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of capturing fish of VanBurch with the conveying mechanism of Bentzley so that the fish can be collected and stored when they jump above the surface of the body of water.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on 5712701477.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY HOOPER MUDD/Examiner, Art Unit 3642

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642